UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2456



MILKIYAS KASSAYE LAKEW,

                                                         Petitioner,

          versus


JOHN ASHCROFT,

                                                         Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-611-303)


Submitted:   September 16, 2003           Decided:   October 8, 2003


Before WIDENER, TRAXLER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Linda Hanten, HARRIGAN & HANTEN, P.C., Washington, D.C., for
Petitioner. Peter D. Keisler, Assistant Attorney General, Mark C.
Walters, Assistant Director, Arthur L. Rabin, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Milkiyas Kassaye Lakew, a native and citizen of Ethiopia,

petitions for review of a decision of the Board of Immigration

Appeals   (“Board”)   affirming   the   immigration      judge’s   decision

denying   Lakew’s   application   for   asylum,   and    applications   for

withholding of deportation and withholding of deportation under the

Conventions Against Torture.      We deny the petition for review.

     Lakew contends the Board used the wrong legal standard in

determining he was not entitled to asylum.              We find there are

sufficient indications in the Board’s order that it used the proper

standard.     Lakew further contends the Board’s findings are not

supported by substantial evidence.       We disagree.

     Accordingly, we deny the petition for review.            We dispense

with oral argument because the facts and legal arguments are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          PETITION DENIED




                                    2